IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

SHAKEEL AKAI CHARLES,                    NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-0018

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed April 2, 2015.

Petition for Belated Appeal -- Original Jurisdiction.

Shakeel Akai Charles, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      Petitioner is granted a belated appeal of the May 22, 2014, order on motion for

postconviction relief in Duval County Circuit Court case number 2009-CF-014539-

AXXX. Upon issuance of mandate in this cause, a copy of this opinion shall be

provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R.

App. P. 9.141(c)(6)(D).

ROBERTS, CLARK, and ROWE, JJ., CONCUR.